Citation Nr: 1403170	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  06-30 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected anxiety reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to June 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision drafted by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which continued the Veteran's 30 percent disability rating for his service-connected anxiety reaction.  In a September 2012 rating decision, the Appeals Management Center (AMC) increased the Veteran's rating for his service-connected anxiety reaction to 50 percent as of the July 29, 2005 date of claim.

Following an October 2009 remand, the Board denied the Veteran's claim in a November 2010 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the November 2010 decision.  The Court granted the JMR in a September 2011 Order.  Following a June 2012 remand, the Board again denied the Veteran's claim in a January 2013 decision.  Thereafter, the Veteran again appealed to the Court.  In an October 2013 JMR, the parties moved the Court to vacate the January 2013 decision.  The Court granted the JMR in an October 2013 Order.  The issue returns to the Board for further consideration.


FINDINGS OF FACT

1.  Prior to June 15, 2012, the Veteran's service-connected anxiety reaction was productive of symptoms consistent with the effects of those such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

2.  As of June 15, 2012, the Veteran's service-connected anxiety reaction symptoms resulted in increased severity relative to his past, with depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including at work or in a work-like setting.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent prior to June 15, 2012, for the Veteran's service-connected anxiety reaction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9400 (2013).

2.  Effective June 15, 2012, the criteria for a 70 percent disability evaluation, and no higher, for the Veteran's service-connected anxiety reaction are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.

Here, the duty to notify was satisfied by letters dated August 2005 and February 2007, which were sent prior to the October 2005 initial unfavorable decision on the claim by the RO and prior to the September 2012 readjudication of the claim, respectively.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained service treatment records, and private and VA treatment records.

The Veteran was afforded VA compensation and pension examinations germane to his claim on appeal in September 2005, April 2007, February 2010, and June 2012; these examinations were adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluations of it will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examinations of record fully describe the functional effects caused by the Veteran's disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

This claim was remanded by the Board for additional development in October 2009 and June 2012.  There has been substantial compliance with the Board's remand directives, insofar as VA has obtained additional treatment records and provided the Veteran with new examinations.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, service connection was granted for anxiety reaction and a 10 percent rating was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9400, effective June 7, 1989.  The Veteran filed his claim for an increased rating on appeal on July 29, 2005.  In the August 2005 rating decision currently on appeal, the RO continued the Veteran's then-current 30 percent disability rating.  In a September 2012 rating decision, the AMC increased the Veteran's rating to 50 percent as of the July 29, 2005 date of claim.

The Veteran's anxiety reaction has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9400.  Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9400 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Following a review of the evidence of record, the Board finds that a continuation of the Veteran's 50 percent rating for anxiety reaction is warranted until June 15, 2012, and a 70 percent rating is warranted thereafter.  In reaching this decision, the Board has reviewed the evidence of record, to include VA treatment and examination reports, and the Veteran's statements.

At his September 2005 VA examination, the Veteran reported having nightmares; episodes of jumpiness, trembling and sweaty hands, extreme fearfulness, and a pounding heart one-to-three times per month, lasting five minutes per episode; episodes of spontaneous crying for 10-to-15 minutes, several times per month; fleeting thoughts of self-harm; suicidal thoughts; forgetfulness; episodes of lying down accompanied by blackouts and trouble breathing; and discomfort with crowds.  The examiner found that the Veteran had intact contact with reality despite reporting seeing shadows at night when driving or falling asleep because such sights are not unusual at night.  The examiner assigned a GAF score of 57.

At his April 2007 VA examination, the Veteran reported having anxiety attacks two-to-three days per week.  The examiner found that the Veteran's anxiety disorder symptoms rendered him moderately impaired in terms of social and occupational functioning.  The examiner assigned a GAF score range of 51 to 55.

At his February 2010 VA examination, the Veteran reported having thrown down his girlfriend as well as household items during a fight in 2008, but that he did not hurt her.  He reported having friends that he talks with, and a new girlfriend.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity due to mental disorder symptoms such as forgetfulness.  The examiner further found that the Veteran did not have total occupational and social impairment due to mental disorder signs and symptoms, and that his mental disorder signs and symptoms do not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  The examiner assigned a GAF score of 60.

At his June 2012 VA examination, the examiner opined that the severity of the Veteran's generalized anxiety disorder alone is greater than was the case in the past.  The examiner found that the Veteran had a depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including at work or in a work-like setting.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner further found that the Veteran did not have total occupational and social impairment.  The examiner assigned GAF scores of 50 overall, and 58 as to the Veteran's generalized anxiety disorder alone.

Based on the evidence of record, the Board finds that prior to June 15, 2012, the Veteran's anxiety reaction results in occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety and forgetfulness.

The Board notes that the evidence of record reflects that the Veteran has additional symptomatology which includes suicidal ideation.  See Mauerhan, 16 Vet. App. 436 (2002).  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they were not of such a severity or frequency to result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  They did not approximate or produce effects of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.

Furthermore, they were not of such a severity or frequency to result in total occupational and social impairment.  They did not approximate or produce effects of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board has considered that the September 2005 VA examiner found that the Veteran had intact contact with reality notwithstanding his seeing shadows at night, because such sights are not unusual at night.  The Board finds the September 2005 VA examiner's determination qualified and probative based on her medical training and expertise.  Similarly, the Board has considered that, at his February 2010 VA examination, the Veteran reported having thrown down his girlfriend as well as household items during a fight in 2008; while such behavior is certainly reflective of a mental disorder, the fact that it was a single incident and that the Veteran did not hurt her demonstrates that the activity most nearly approximates impaired judgment rather than a persistent danger of hurting himself or others, or grossly inappropriate behavior.  Therefore, the Board finds that the Veteran's anxiety reaction more nearly approximated a rating of 50 percent prior to June 15, 2012.

The Board further finds that as of June 15, 2012, the Veteran's anxiety reaction results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood due to such symptoms as depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including at work or in a work-like setting.

A still-higher 100 percent rating is not warranted as of June 15, 2012, because the Veteran's anxiety reaction symptoms do not approximate or produce effects of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Therefore, the Board finds that the Veteran's anxiety reaction more nearly approximates a rating of 70 percent as of June 15, 2012.

In reaching these conclusions, the Board has not only considered the symptoms listed by the VA examiners and the Veteran's treating clinicians, but has also considered his assigned GAF scores.  Specifically, the Board has considered that the Veteran was assigned a GAF score of 50 on multiple occasions, including in a September 2008 Psychiatry Note, and in VA Psychiatry Attending Notes dated from August 2010 to September 2011.  While a GAF score of 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), such general symptoms associated with this GAF score range are mostly inapplicable to this Veteran, who has not demonstrated severe obsessional rituals or frequent shoplifting, and who has reported having friends and a fulltime occupation of between 5 and 10 years.  See, e.g., February 2010 VA examination report.  Furthermore, while suicidal ideation is applicable to this Veteran even prior to June 15, 2012, as discussed above his overall symptoms during that time do not most nearly approximate the criteria for a rating higher than 50 percent.  As of June 15, 2012, the Veteran's higher, 70 percent rating expressly contemplates suicidal ideation.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected anxiety reaction with the established criteria found in the rating schedule.  The Board finds that the Veteran's anxiety reaction symptomatology is fully addressed by the rating criteria under which such disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, even if the rating criteria were found inadequate to describe the severity and symptoms of the Veteran's anxiety reaction, the Board further finds that this case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Specifically, the Veteran denied hospitalization due to his anxiety reaction, and reported being employed as a truck driver on a fulltime basis for between 5 and 10 years, at his February 2010 VA examination.  At his June 2012 VA examination he again reported being employed, this time at an automotive factory for the past 9 months.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not reported unemployability due to his anxiety reaction; to the contrary, he reported being employed at both his February 2010 and June 2012 VA examinations, and the later examiner opined that "the veteran is able to function consistently in a standard employment setting despite significant challenges posed by symptoms of Generalized Anxiety Disorder."  Thus, TDIU is not raised by the record.


ORDER

Prior to June 15, 2012, an evaluation in excess of 50 percent for anxiety reaction is denied.

Effective June 15, 2012, a 70 percent rating, and no higher, for anxiety reaction is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


